These are two actions of contract. The declaration in each case is the same and consists of two counts, one on an account annexed for goods sold and delivered, the other in quantum meruit. The answer of each defendant included the defence of res adjudicata. The trial judge directed verdicts for the defendant in each case on both counts. The cases are before us on the plaintiffs’ bills of exceptions. The defendants introduced in evidence the record in a case which was tried in the Fourth District Court of Plymouth County. In that case the plaintiffs in the cases at bar had brought an action against the defendants in the cases before us as copartners, for the same cause of action as in the instant cases. There was a finding for the defendants in the District Court. The plaintiffs contend that the present eases are not res adjudicata because they are “brought against the defendants as individuals and not as co-partners.” We do not agree. There is nothing in the record to indicate that the case in the District Court was not tried on its merits. The judge in that court could have made a finding against the defendants individually or jointly. Taft v. Church, 162 Mass. 527, 533. Phelps v. Shawprint, Inc. 328 Mass. 352, 359. See G. L. c. 231, § 4A; G. L. c. 235, § 6.

Exceptions overruled.